DETAILED ACTION

Any rejections and/or objections made in the previous Office action and not repeated below are hereby withdrawn.
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office Action.
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on Feb. 4, 2022 has been entered.

Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .



Claim Rejections – 35 U.S.C. § 103

Claims 1, 15-16, 18-19, and 23-26 are rejected under 35 U.S.C. § 103 as being unpatentable over Korean Patent Application Unexamined Publication No. 10-2014-0052838 A (herein “Choi”) in view of US Patent Application Publication No. 2005/0020718 A1 (herein “Gosse”). A computer-generated English translation of Choi was attached to the Office action mailed on Jun. 3, 2021 and is referred to herein.
As to claims 1, 18-19, and 23-26: Choi describes a plasticizer composition comprising an epoxy ester compound and a conventional plasticizer (see ¶ [0035]). As examples of the epoxy ester compound, Choi discloses compounds according to the presently recited chemical Formula 1 including epoxidized n-butyl palmitoleate, oleate, linoleate, and gadoleate, and epoxidized 2-ethylhexyl palmitoleate, oleate, linoleate, and gadoleate (see ¶ [0044]). As examples of the conventional plasticizer, Choi discloses the terephthalate-based materials di(2-ethylhexyl) terephthalate and mixed di-2-propylheptyl phthalate and terephthalate (see ¶ [0041]). The weight ratio of the conventional plasticizer to the epoxy ester compound is 5:95 to 95:5 or 70:30 to 95:5 (see ¶ [0043]), and these ranges overlap the presently recited range of ratios of 90:10 to 50:50.
Choi does not specifically disclose an embodiment of a composition comprising one of each of the aforementioned examples of an epoxy ester compound and one of the presently recited terephthalate compounds.
Gosse describes plasticizers for polyvinyl chloride (e.g. see ¶ [0001]) comprising a cyclohexane carboxylic acid and a primary plasticizer which may be any of those conventionally used for plasticizing chlorine containing resins (see ¶ [0034]). Gosse describes several examples of terephthalates including diisononyl terephthalate and di-n-butyl terephthalate (see ¶ [0035]).
Case law has established that it is prima facie obvious to substitute one known element for another to obtain predictable results. KSR Int'l Co. v. Teleflex, Inc., 550 U.S. 398 (2007). MPEP 2143, rationale (B).
In the present case, it is evident from the discussion above that Choi describes a composition which differs from the presently claimed composition by the substitution of the presently recited terephthalates for those described in Choi. It is further evident from the discussion above regarding Gosse that the substituted components diisononyl terephthalate and di-n-butyl terephthalate and their functions as plasticizers were known in the art. One of ordinary skill in the art could have substituted Gosse’s compounds for those described in Choi by ordinary mixing during the preparation of Choi’s compositions. One of ordinary skill in the art would have had a reasonable expectation that Gosse’s terephthalates would perform the same plasticizing function in combination with Choi’s compositions, and thus the results of the combination would have been predictable.
In light of this discussion, it is apparent that the presently claimed invention is arrived at by simple substitution of one known element for another to obtain predictable results. Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the present invention to have made Choi’s compositions with any of the epoxy ester compounds, including those epoxy ester compounds according to the presently recited chemical Formula 1, and with the terephthalate compounds of Gosse, thereby arriving at the presently claimed invention.
As to claims 15-16: The discussion set forth above regarding Choi and Gosse with respect to base claim 1 is incorporated here by reference. As set forth above, Choi and Gosse suggest a composition according to base claim 1. Choi further discloses that the plasticizers are useful for resin compositions in amounts of 30-120 parts per 100 parts by weight of resin (see ¶ [0023]), and Choi further discloses resins such as polyvinyl chloride (see ¶ [0024]).

Claims 5-6 are rejected under 35 U.S.C. § 103 as being unpatentable over Choi and Gosse, as applied above, and further in view of US Patent No. 3,377,304 (herein “Kuester”).
The discussion set forth above regarding Choi and Gosse with respect to base claim 1 is incorporated here by reference. As set forth above, Choi and Gosse suggest a composition according to base claim 1.
Choi does not disclose the iodine value or the epoxidation index of the epoxy ester compound.
Kuester describes high oxirane epoxy fatty acid esters that are plasticizers for vinyl resins (see col. 1, ll. 14-17). As an example, Kuester describes (see the bottom of col. 6) the epoxidation of the butyl ester of tall oil fatty acids, the product having an iodine value of 3.2. The product additionally has an oxirane value of 7.47. The presently recited epoxidation index refers to the ratio of oxirane value to iodine value (Spec. p. 20). Accordingly, the epoxidation index of Kuester’s product is above 1.5.
The fatty acids of the tall oil are substantially linoleic acid and oleic acid (see the table in the middle of col. 6), and thus the product is according to the recited Formula 1. The compounds have effective handling characteristics and provide superior low temperature flexibility characteristics in films (see col. 7, ll. 1-8) and have a high degree of compatibility with vinyl resins (see col. 1, ll. 37-41).
In light of Kuester, one of ordinary skill in the art would have been motivated to use the high oxirane epoxy fatty acid esters taught therein as the epoxy ester plasticizer in Choi’s compositions to achieve a composition with effective handling characteristics, superior low temperature flexibility characteristics, and a high degree of compatibility with the resins.

Claims 7-9 are rejected under 35 U.S.C. § 103 as being unpatentable over Choi and Gosse, as applied above, and further in view of US Patent Application Publication No. 2012/0085568 A1 (herein “Eaton”). 
The discussion set forth above regarding Choi and Gosse with respect to base claim 1 is incorporated here by reference. As set forth above, Choi and Gosse suggest a composition according to base claim 1.
Choi does not disclose the recited epoxidized oil.
Eaton describes plasticizer compositions comprising an epoxidized fatty acid ester as a primary plasticizer (see ¶ [0006]) and a secondary plasticizer such as epoxidized oils such as epoxidized soy oil (see ¶ [0013]), preferably in a 1:1 ratio (see ¶ [0015]).
Case law has established that it is prima facie obvious to combine prior art elements according to known methods to yield predictable results. KSR Int'l Co. v. Teleflex, Inc., 550 U.S. 398 (2007). MPEP 2143, rationale (A).
In the present case, it is evident from the discussion above regarding Choi, Gosse, and Eaton that the prior art includes each element of the claimed combination, and the only difference between the claimed invention and the prior art being the lack of an actual combination elements in a single prior art reference. One of ordinary skill in the art could have combined the plasticizers taught by the references by ordinary mixing during the preparation of Choi’s compositions. One of ordinary skill in the art would have had a reasonable expectation that the plasticizers would perform the same plasticizing function in combination that they do separately, and thus the results of the combination would have been predictable.
In light of this discussion, it is apparent that the presently claimed invention is arrived at by combining prior art elements according to known methods to yield predictable results. Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the present invention to have combined the secondary plasticizers of Eaton such as an epoxidized soy oil with the plasticizers taught by Choi, thereby arriving at the presently claimed invention.

Claim Rejections – 35 U.S.C. § 103

Claims 1, 15-16, and 20-26 are rejected under 35 U.S.C. § 103 as being unpatentable over Korean Patent Application Unexamined Publication No. 10-2014-0052838 A (herein “Choi”) in view of US Patent Application Publication No. 2017/0081501 A1 (herein “Kim”). A computer-generated English translation of Choi was attached to the Office action mailed on Jun. 3, 2021 and is referred to herein.
As to claims 1 and 20-26: Choi describes a plasticizer composition comprising an epoxy ester compound and a conventional plasticizer (see ¶ [0035]). As examples of the epoxy ester compound, Choi discloses compounds according to the presently recited chemical Formula 1 including epoxidized n-butyl palmitoleate, oleate, linoleate, and gadoleate, and epoxidized 2-ethylhexyl palmitoleate, oleate, linoleate, and gadoleate (see ¶ [0044]). As examples of the conventional plasticizer, Choi discloses the terephthalate-based materials di(2-ethylhexyl) terephthalate and mixed di-2-propylheptyl phthalate and terephthalate (see ¶ [0041]). The weight ratio of the conventional plasticizer to the epoxy ester compound is 5:95 to 95:5 or 70:30 to 95:5 (see ¶ [0043]), and these ranges overlap the presently recited range of ratios of 90:10 to 50:50.
Choi does not specifically disclose an embodiment of a composition comprising one of each of the aforementioned examples of an epoxy ester compound and one of the presently recited terephthalate compounds.
Kim describes plasticizers (e.g. see ¶ [0001]) for resins such as polyvinyl chloride and others (see ¶ [0026]) comprising a terephthalate such as butyl isononyl terephthalate, butyl(2-ethylhexyl)terephthalate, and (2-ethylhexyl)isononyl terephthalate (see ¶ [0037]).
Case law has established that it is prima facie obvious to substitute one known element for another to obtain predictable results. KSR Int'l Co. v. Teleflex, Inc., 550 U.S. 398 (2007). MPEP 2143, rationale (B).
In the present case, it is evident from the discussion above that Choi describes a composition which differs from the presently claimed composition by the substitution of the presently recited terephthalates for those described in Choi. It is further evident from the discussion above regarding Kim that the substituted components butyl isononyl terephthalate, butyl(2-ethylhexyl)terephthalate, and (2-ethylhexyl)isononyl terephthalate and their functions as plasticizers were known in the art. One of ordinary skill in the art could have substituted Kim’s compounds for those described in Choi by ordinary mixing during the preparation of Choi’s compositions. One of ordinary skill in the art would have had a reasonable expectation that Kim’s terephthalates would perform the same plasticizing function in combination with Choi’s compositions, and thus the results of the combination would have been predictable.
In light of this discussion, it is apparent that the presently claimed invention is arrived at by simple substitution of one known element for another to obtain predictable results. Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the present invention to have made Choi’s compositions with any of the epoxy ester compounds, including those epoxy ester compounds according to the presently recited chemical Formula 1, and with the terephthalate compounds of Kim, thereby arriving at the presently claimed invention.
As to claims 15-16: The discussion set forth above regarding Choi and Kim with respect to base claim 1 is incorporated here by reference. As set forth above, Choi and Kim suggest a composition according to base claim 1. Choi further discloses that the plasticizers are useful for resin compositions in amounts of 30-120 parts per 100 parts by weight of resin (see ¶ [0023]), and Choi further discloses resins such as polyvinyl chloride (see ¶ [0024]).


Claims 5-6 are rejected under 35 U.S.C. § 103 as being unpatentable over Choi and Kim, as applied above, and further in view of Kuester.
The discussion set forth above regarding Choi and Kim with respect to base claim 1 is incorporated here by reference. As set forth above, Choi and Kim suggest a composition according to base claim 1.
Choi does not disclose the iodine value or the epoxidation index of the epoxy ester compound.
Kuester describes high oxirane epoxy fatty acid esters that are plasticizers for vinyl resins (see col. 1, ll. 14-17). As an example, Kuester describes (see the bottom of col. 6) the epoxidation of the butyl ester of tall oil fatty acids, the product having an iodine value of 3.2. The product additionally has an oxirane value of 7.47. The presently recited epoxidation index refers to the ratio of oxirane value to iodine value (Spec. p. 20). Accordingly, the epoxidation index of Kuester’s product is above 1.5.
The fatty acids of the tall oil are substantially linoleic acid and oleic acid (see the table in the middle of col. 6), and thus the product is according to the recited Formula 1. The compounds have effective handling characteristics and provide superior low temperature flexibility characteristics in films (see col. 7, ll. 1-8) and have a high degree of compatibility with vinyl resins (see col. 1, ll. 37-41).
In light of Kuester, one of ordinary skill in the art would have been motivated to use the high oxirane epoxy fatty acid esters taught therein as the epoxy ester plasticizer in Choi’s compositions to achieve a composition with effective handling characteristics, superior low temperature flexibility characteristics, and a high degree of compatibility with the resins.

Claims 7-9 are rejected under 35 U.S.C. § 103 as being unpatentable over Choi and Kim, as applied above, and further in view of Eaton.
The discussion set forth above regarding Choi and Kim with respect to base claim 1 is incorporated here by reference. As set forth above, Choi and Kim suggest a composition according to base claim 1.
Choi does not disclose the recited epoxidized oil.
Eaton describes plasticizer compositions comprising an epoxidized fatty acid ester as a primary plasticizer (see ¶ [0006]) and a secondary plasticizer such as epoxidized oils such as epoxidized soy oil (see ¶ [0013]), preferably in a 1:1 ratio (see ¶ [0015]).
Case law has established that it is prima facie obvious to combine prior art elements according to known methods to yield predictable results. KSR Int'l Co. v. Teleflex, Inc., 550 U.S. 398 (2007). MPEP 2143, rationale (A).
In the present case, it is evident from the discussion above regarding Choi, Kim, and Eaton that the prior art includes each element of the claimed combination, and the only difference between the claimed invention and the prior art being the lack of an actual combination elements in a single prior art reference. One of ordinary skill in the art could have combined the plasticizers taught by the references by ordinary mixing during the preparation of Choi’s compositions. One of ordinary skill in the art would have had a reasonable expectation that the plasticizers would perform the same plasticizing function in combination that they do separately, and thus the results of the combination would have been predictable.
In light of this discussion, it is apparent that the presently claimed invention is arrived at by combining prior art elements according to known methods to yield predictable results. Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the present invention to have combined the secondary plasticizers of Eaton such as an epoxidized soy oil with the plasticizers taught by Choi, thereby arriving at the presently claimed invention.

Claim Rejections – 35 U.S.C. § 103

Claims 1, 15-16, 21, and 23-26 are rejected under 35 U.S.C. § 103 as being unpatentable over Korean Patent Application Unexamined Publication No. 10-2014-0052838 A (herein “Choi”) in view of US Patent Application Publication No. 2014/0336320 A1 (herein “Lee”). A computer-generated English translation of Choi was attached to the Office action mailed on Jun. 3, 2021 and is referred to herein.
As to claims 1, 21, and 23-26: Choi describes a plasticizer composition comprising an epoxy ester compound and a conventional plasticizer (see ¶ [0035]). As examples of the epoxy ester compound, Choi discloses compounds according to the presently recited chemical Formula 1 including epoxidized n-butyl palmitoleate, oleate, linoleate, and gadoleate, and epoxidized 2-ethylhexyl palmitoleate, oleate, linoleate, and gadoleate (see ¶ [0044]). As examples of the conventional plasticizer, Choi discloses the terephthalate-based materials di(2-ethylhexyl) terephthalate and mixed di-2-propylheptyl phthalate and terephthalate (see ¶ [0041]). The weight ratio of the conventional plasticizer to the epoxy ester compound is 5:95 to 95:5 or 70:30 to 95:5 (see ¶ [0043]), and these ranges overlap the presently recited range of ratios of 90:10 to 50:50.
Choi does not specifically disclose an embodiment of a composition comprising one of each of the aforementioned examples of an epoxy ester compound and one of the presently recited terephthalate compounds.
Lee describes plasticizers (e.g. see ¶ [0001]) for resins such as a vinyl chloride-based resin (see ¶ [0076]-[0078]) comprising a terephthalate such as butyl(2-ethylhexyl)terephthalate (see ¶ [0066]).
Case law has established that it is prima facie obvious to substitute one known element for another to obtain predictable results. KSR Int'l Co. v. Teleflex, Inc., 550 U.S. 398 (2007). MPEP 2143, rationale (B).
In the present case, it is evident from the discussion above that Choi describes a composition which differs from the presently claimed composition by the substitution of the presently recited terephthalates for those described in Choi. It is further evident from the discussion above regarding Lee that the substituted component butyl(2-ethylhexyl)terephthalate and its function as a plasticizer were known in the art. One of ordinary skill in the art could have substituted Lee’s compound for those described in Choi by ordinary mixing during the preparation of Choi’s compositions. One of ordinary skill in the art would have had a reasonable expectation that Lee’s terephthalate would perform the same plasticizing function in combination with Choi’s compositions, and thus the results of the combination would have been predictable.
In light of this discussion, it is apparent that the presently claimed invention is arrived at by simple substitution of one known element for another to obtain predictable results. Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the present invention to have made Choi’s compositions with any of the epoxy ester compounds, including those epoxy ester compounds according to the presently recited chemical Formula 1, and with the butyl(2-ethylhexyl)terephthalate of Lee, thereby arriving at the presently claimed invention.
As to claims 15-16: The discussion set forth above regarding Choi and Lee with respect to base claim 1 is incorporated here by reference. As set forth above, Choi and Lee suggest a composition according to base claim 1. Choi further discloses that the plasticizers are useful for resin compositions in amounts of 30-120 parts per 100 parts by weight of resin (see ¶ [0023]), and Choi further discloses resins such as polyvinyl chloride (see ¶ [0024]).

Claims 5-6 are rejected under 35 U.S.C. § 103 as being unpatentable over Choi and Lee, as applied above, and further in view of Kuester.
The discussion set forth above regarding Choi and Lee with respect to base claim 1 is incorporated here by reference. As set forth above, Choi and Lee suggest a composition according to base claim 1.
Choi does not disclose the iodine value or the epoxidation index of the epoxy ester compound.
Kuester describes high oxirane epoxy fatty acid esters that are plasticizers for vinyl resins (see col. 1, ll. 14-17). As an example, Kuester describes (see the bottom of col. 6) the epoxidation of the butyl ester of tall oil fatty acids, the product having an iodine value of 3.2. The product additionally has an oxirane value of 7.47. The presently recited epoxidation index refers to the ratio of oxirane value to iodine value (Spec. p. 20). Accordingly, the epoxidation index of Kuester’s product is above 1.5.
The fatty acids of the tall oil are substantially linoleic acid and oleic acid (see the table in the middle of col. 6), and thus the product is according to the recited Formula 1. The compounds have effective handling characteristics and provide superior low temperature flexibility characteristics in films (see col. 7, ll. 1-8) and have a high degree of compatibility with vinyl resins (see col. 1, ll. 37-41).
In light of Kuester, one of ordinary skill in the art would have been motivated to use the high oxirane epoxy fatty acid esters taught therein as the epoxy ester plasticizer in Choi’s compositions to achieve a composition with effective handling characteristics, superior low temperature flexibility characteristics, and a high degree of compatibility with the resins.

Claims 7-9 are rejected under 35 U.S.C. § 103 as being unpatentable over Choi and Lee, as applied above, and further in view of Eaton.
The discussion set forth above regarding Choi and Lee with respect to base claim 1 is incorporated here by reference. As set forth above, Choi and Lee suggest a composition according to base claim 1.
Choi does not disclose the recited epoxidized oil.
Eaton describes plasticizer compositions comprising an epoxidized fatty acid ester as a primary plasticizer (see ¶ [0006]) and a secondary plasticizer such as epoxidized oils such as epoxidized soy oil (see ¶ [0013]), preferably in a 1:1 ratio (see ¶ [0015]).
Case law has established that it is prima facie obvious to combine prior art elements according to known methods to yield predictable results. KSR Int'l Co. v. Teleflex, Inc., 550 U.S. 398 (2007). MPEP 2143, rationale (A).
In the present case, it is evident from the discussion above regarding Choi, Lee, and Eaton that the prior art includes each element of the claimed combination, and the only difference between the claimed invention and the prior art being the lack of an actual combination elements in a single prior art reference. One of ordinary skill in the art could have combined the plasticizers taught by the references by ordinary mixing during the preparation of Choi’s compositions. One of ordinary skill in the art would have had a reasonable expectation that the plasticizers would perform the same plasticizing function in combination that they do separately, and thus the results of the combination would have been predictable.
In light of this discussion, it is apparent that the presently claimed invention is arrived at by combining prior art elements according to known methods to yield predictable results. Therefore, it would have been obvious to a person of ordinary skill in the art at the time of the present invention to have combined the secondary plasticizers of Eaton such as an epoxidized soy oil with the plasticizers taught by Choi, thereby arriving at the presently claimed invention.

Double Patenting

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1, 5-9, and 15-16, and 18-26 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-14 of U.S. Patent No. 10,584,229 B2. Although the claims at issue are not identical, they are not patentably distinct from each other.
US ‘229 claims a plasticizer composition comprising a terephthalate-based material and an epoxy-based alkyl ester according to the presently recited formula (see claim 1 of US ‘229). The range of the ratio of the terephthalate to the epoxy compound in US ‘229 is 99:1 to 1:99 (see the middle of claim 1 of US ‘229) or 95:5 to 20:80 (see claim 3 of US ‘229), and each of these ranges overlaps the presently recited range sufficiently closely as to be anticipatory. Claims 1 and 3 of US ‘229 thus read on present claim 1 in an anticipatory manner. The further limitations of present claims 5-9 and 15-16, and 18-26 are adequately set forth in claims 1, 4-7, 9, and 12-14 of US ‘229.


Response to Arguments

Applicant’s arguments filed Feb. 4, 2022 (herein “Remarks”) have been fully considered and they are persuasive in part.

Regarding the rejections over Choi et al.: Applicant argues generally that the previously applied references do not describe the presently recited terephthalate compounds. In light of the amendment of claim 1 to delete the compound di(2-ethylhexyl)terephthalate, new rejections have been set forth above.

Regarding the double patenting rejection: The terminal disclaimer submitted on Feb. 4, 2022 has been disapproved by the Office because it is signed by a person not associated with the customer number of record (see below).
The double patenting rejection has therefore been maintained above.

    PNG
    media_image1.png
    311
    881
    media_image1.png
    Greyscale




Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to RICHARD A HUHN whose telephone number is (571)270-7345. The examiner can normally be reached Monday through Friday, 9 AM to 6 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasu Jagannathan can be reached on (571) 272-1119. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/RICHARD A HUHN/Primary Examiner, Art Unit 1764